Name: Council Regulation (EEC) No 151/83 of 21 January 1983 establishing the definitive collection of the provisional anti-dumping duty on polyvinyl chloride originating in Czechoslovakia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18 /24 Official Journal of the European Communities 22. 1 . 83 COUNCIL REGULATION (EEC) No 151/83 of 21 January 1983 establishing the definitive collection of the provisional anti-dumping duty on polyvinyl chloride originating in Czechoslovakia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on production against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 12 thereof, After consultations within the Advisory Committee set up pursuant to the abovementioned Regulation, Whereas in July 1981 the Commission received a complaint from the European Council of Chemical Manufacturers' Federation (CEFIC) on behalf of 24 producers of polyvinyl chloride resins and compounds, representing almost the whole of the Community industry, asking it to initiate an anti-dumping procee ­ ding ; Whereas the complaint contained sufficient evidence that like products originating in Czechoslovakia, the German Democratic Republic, Hungary and Romania were being dumped, and that material injury was being caused thereby ; whereas the Commission accordingly announced by a notice published in the Official Journal of the European Communities (3), the initia ­ tion of a proceeding in respect of imports of polyvinyl chloride (NIMEXE codes ex 39.02-41 and ex 39.02-43) originating in Czechoslovakia, the German Democ ­ ratic Republic , Hungary and Romania and started an investigation on the matter at Community level ; Whereas a preliminary examination of the facts revealed that dumping was taking place and provided sufficient evidence that material injury was being caused thereby to the Community industry concerned ; whereas the Commission thereupon informed the exporters concerned of the need to adopt protective measures ; whereas, in view of the above findings, the exporters in the German Democratic Republic, Hungary and Romania offered undertakings which were accepted by the Commission ; whereas by Regulation (EEC) No 2568/82 (4) the Commission therefore terminated the proceeding in respect of the above countries and imposed a provisional anti ­ dumping duty of 1 2 % on imports of polyvinyl chlo ­ ride originating in Czechoslovakia ; Whereas pursuant to Article 3 of the said Regulation the Commission gave the parties concerned an oppor ­ tunity, within one month of the entry into force of the provisional duty and without prejudice to Article 7 (4) (b) and (c) of Regulation (EEC) No 3017/79, to make known their views and apply to be heard orally by the Commission ; whereas the exporter and a number of the importers concerned availed themselves of this opportunity and made known their views both in writing and orally ; whereas the Commission examined carefully the arguments put forward and found no reason to amend the provisionally determined weighted average dumping margin ; Whereas, as regards the question of injury, the Commission has received no information since the adoption of Regulation (EEC) No 2568/82 which would require any revision of its conclusions formu ­ lated in the said Regulation ; Whereas, after being informed of these findings, the Czech exporter, Petrimex, Bratislava, offered a price undertaking which seems sufficient to eliminate in the future the injurious effects of those exports ; Whereas the proceeding may therefore be terminated without the imposition of a definitive anti-dumping duty ; Whereas, as far as dumping by the Czech exporter and the material injury to the Community industry in question are concerned, the protection of the interests of the Community nevertheless call for the definitive collection of the provisional anti-dumping duty ; Whereas, as polyvinyl chloride manufactured by the emulsion process was not covered by the proceeding, it is appropriate to release those amounts which can be shown to have been levied as the provisional anti ­ dumping duty on imports of that product originating in Czechoslovakia, (') OJ No L 339, 31 . 12 . 1979, p. 1 . (2) OJ No L 178 , 22 . 6 . 1982, p. 9 . 3) OJ No C 332, 19 . 12. 1981 , p. 2 . (4) OJ No L 274, 24 . 9 . 1982, p. 15 . 22 . 1 . 83 Official Journal of the European Communities No L 18/25 HAS ADOPTED THIS REGULATION : 2. Securities lodged in respect of imports of poly ­ vinyl chloride manufactured by the emulsion process shall be released provided that the said method of manufacture is recorded in the customs documents submitted on importation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 1 . The amounts secured by way of provisional anti ­ dumping duty, pursuant to Regulation (EEC) No 2568 /82, on imports of polyvinyl chloride, other than that manufactured by the emulsion process, origina ­ ting in Czechoslovakia, shall be definitively collected. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1983 . For the Council The President H.W. LAUTENSCHLAGER